Citation Nr: 1814541	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS) prior to March 7, 2017; and to a rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Claims Agent


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 2004 to November 2008 in the U.S. Marine Corps and received the Iraq Campaign Medal with the Bronze Service Star.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and depressive disorder NOS and assigned a 50 percent initial rating effective July 27, 2010 and an August 2012 rating decision that denied entitlement to a DIU. 

In March 2014 the Veteran had a hearing before a decision review officer; a transcript is of record. 

During the pendency of the appeal, the RO issued a March 2017 rating decision, which awarded an increased rating of 70 percent for PTSD, effective March 7, 2017.  As this does not represent a total grant of benefits sought on appeal, the claim for an increase rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  A TDIU remained denied throughout the appeal period.  

The March 2017 rating decision considered the evidence added to the record since the January 2014 Statement of the Case (SOC), including specifically the March 2017 VA review PTSD examination report.  The Board accepts the March 2017 rating decision as adjudication in place of a Supplemental Statement of the Case (SSOC) and finds no prejudice to the Veteran by continuing to a decision on the merits as the Veteran was provided a list of the evidence considered.  See Bernard v. Brown, 4 Vet. App. 384, 390 (1993) (stating that the Board may consider additional evidence not considered by the AOJ if it first secures a waiver from the claimant or determines that the claimant would not be prejudiced by proceeding to a decision on the merits).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, since the July 27, 2010 effective date of the grant of service connection, the Veteran's PTSD and depressive disorder NOS disorder more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD and depressive disorder NOS, has been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding absent extraordinary circumstances it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran).  Accordingly, the Board will proceed to the merits of the Veteran's appeal.

Higher Rating 

The Veteran contends that his service-connected mental health disabilities are worse than his current ratings reflect. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  38 C.F.R. § 4.1 (2017).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise the lower rating will be assigned.  Id. 

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial rating cases, where the appeal stems from a granted claim of service connection with respect to the initial rating assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; see also 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

Under the General Rating Formula for Mental Disorders, the Veteran's psychiatric disabilities are rated under Diagnostic Code 9411.  As pertinent to this appeal, under Diagnostic Code 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  Further, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan, 16 Vet. App. at 442.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  Here, for the Veteran to receive a 70 percent rating, the evidence must show his symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and to receive an 100 percent rating, the evidence must show total occupational and social impairment. 

Turning to the evidence of record, in August 2010 a VA Speech Pathology Consult was conducted to perform a speech-cognitive evaluation due to the Veteran's complaints of decreased memory.  The results of the Cognitive Linguistic Quick Test were all within the normal limits.  The speech pathologist found that despite the Veteran presenting with "minimal" cognitive-communicative impairment, he nonetheless had complications due to functional deficits of decreased attention and memory.  In her opinion, such deficits were more consistent with a behavioral health disorder, as opposed to other etiological causes.

A November 2010 VA mental health medication management note reported that the Veteran was still having nightmares and battled dreams once to twice per week, but usually could orient himself quickly and go back to sleep by taking Zolpidem.  There were no reports of auditory or visual hallucinations, thought disorders, paranoid ideations, or suicidal or homicidal ideations.

An April 2011 VA psychological examination found that the Veteran's PTSD symptoms resulted in deficiencies in judgement, thinking, family relations, work, mood or school.  The Veteran reported symptoms of depression, wanting to be isolated, no motivation, and decreased appetite.  The Veteran further reported that therapy was ineffective for his depression, but medication made things "a little better."  The Veteran reported that he was currently separated from his wife due to his mood swings and PTSD.  The Veteran reported that he had one to two friends, but otherwise was untrusting of people and as a result primarily stayed at home.  The Veteran reported that he spent his time lying in his room, watching TV, and spending time with his son.  The Veteran also reported various problems with forgetfulness and getting lost easily when driving, along with experiencing "glimpses" of memories from the past.  The Veteran's mother, who was present during the examination, stated that the Veteran "doesn't care" and is forgetful.  No suicide attempts or thoughts, violent behavior or assaultiveness, hallucinations, obsessive or ritualist behavior, pain attacks were reported. 

The April 2011 examiner noted that the Veteran's mood varied and that with the exception of being with his son, which made him happy, the Veteran isolated himself.  The examiner found sleep impairment, for which she noted that the Veteran does not sleep well and his sleep is disturbed; and he has flashbacks and dreams that included combat and military subject matter.  The examiner noted that the Veteran had occasional non-specific homicidal ideations, but no current plans or intentions to harm others.  She also found that the Veteran had poor to fair impulse control because he will say things without "censoring" his statements.  She further noted that the Veteran was able to maintain his personal hygiene.  Yet, the examiner noted that the Veteran had problems with some activities of daily living due to poor motivation and forgetfulness.  She found that his remote memory was mildly impaired, recent memory was moderately impaired, and immediate memory was moderately impaired. 

In terms of PTSD symptoms, the April 2011 examiner found that the Veteran had persistent re-experiencing of the traumatic event due to recurrent and intrusive distressing recollections of the event, including images, thoughts, and perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event was recurring.  She further found that the Veteran had persistent avoidance of stimuli associated with the trauma and a numbing of general responsiveness, as indicated by his efforts to avoid thoughts, feelings, and conversations associated with the trauma; efforts to avoid activities, places, and people that arouse recollections of the trauma; markedly diminished interest and participation in significant activities; and feelings of detachment and estrangement from others.  Finally, she found persistent symptoms of hyperarousal due the Veteran's sleep impairment, irritability, angry outbursts, concentration problems, hypervigilance, and exaggerated startled responses.  She concluded that the Veteran's primary symptoms involved sleep disturbances, social isolation, decreased interaction with family members and separation from wife, irritable and depressed mood, homicidal ideations at times, and significant memory problems.  She found that the frequency, severity, and duration of these symptoms were daily and ongoing.  The examiner opined that the Veteran's prognosis for improvement was fair. 

A May 2011 VA OEF/OIF Note indicated that the Veteran reported passive thoughts that he would be better off dead and reported frequently thinking about death, but denied suicidal or homicidal ideations in passive or active forms.  The Veteran reported PTSD symptoms of intrusive memories, occasional severe flashbacks (for example, he reported being unaware of his actions and punching a wall), anger, irritability, avoidance, social isolation, and some dissociation and depersonalization or derealization.  

A January 2013 VA psychological examination found occupational and social impairment with reduced reliability and productivity due to depression related to his PTSD.  The Veteran reported that he and his wife were separated due to problems with his irritability and withdrawal.  The Veteran also reported having two close friends whom he saw once a month; however, he denied any causal friends and reported that he goes to car shows, spends time with his son, and watches TV.  The Veteran reported legal problems with being arrested 15 to 20 times for assault, fighting, and reckless driving.  The Veteran reported that he was taking medication for PTSD, but had not seen a psychiatrist in the past year and denied present mental health treatment.  

The January 2013 examiner found symptoms of depressed mood, low energy, lack of motivation, fatigue, decreased feelings of hope and worth, decreased appetite, isolation, decreased interest in activities, irritability, problems with concentration, chronic sleep impairment, disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, and difficultly adapting to stressful circumstances, including work or work like settings, and impaired impulse control (such as unprovoked irritability with periods of violence).  The examiner found no symptoms of memory loss of the names of relatives, one's own name, or one's own occupation; gross impairment in thought or communication; suicidal ideation; persistent delusion or hallucinations; grossly inappropriate behavior; persistent danger to one's self or others; intermittently inability to perform activities of daily living, to include minimal personal hygiene; and disorientation to time or place.  She also noted that a cognitive disorder had been medically ruled out.  

A March 2017 VA review PTSD examination found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  At the examination, the Veteran endorsed symptoms of anhedonia (i.e., inability to feel pleasure), loss of interest in any activities, and reported depressed mood on most days.  He further reported poor appetite, sleep impairment; anger problems associated with property destruction; and verbal aggression towards family members (but not physical).  The Veteran denied active suicidal or homicidal ideation, and delusional thinking, auditory or visual hallucinations.  Upon behavioral observation, the examiner noted that the Veteran was minimally groomed, alert and oriented, had normal speech, cooperative, had no psychomotor agitation, logical thought process, depressed mood, and had no apparent attention or memory difficulties.  The examiner found active PTSD symptoms to include: depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like settings, and neglect of personal appearance and hygiene.  The examiner found that the Veteran had, had no mental health treatment since his last VA examination in January 2013, and was taking no psychiatric medications.   

Based on review of the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that prior to March 7, 2017, the Veteran's PTSD and depressive disorder NOS warrants a higher 70 percent rating.  In other words, his symptoms manifest in the frequency, severity and duration consistent with the symptoms identified in the next higher rating which requires occupational and social impairment with reduced reliability and productivity.  Of notable import, the April 2011 VA psychological examinations identified psychiatric symptoms of homicidal ideations (though no current plans or intentions were reported), irritability, poor to fair impulse control, difficultly establishing and maintaining effective work and social relationships, difficultly adapting to stressful circumstances, social isolation, concentration problems, poor motivation, and mild to moderate memory impairment.  The examiner opined that the Veteran's symptoms were daily and ongoing.  Therefore, even though the Veteran reported going to car shows, he did not report having many close friends and expressed a general distrust of people.  In addition, he seemed to only be happy when he was with his son, but otherwise isolated himself from others.  

Also notable was the May 2011 VA OEF/OIF Note indicating that the Veteran had passive thoughts that he would better off dead and frequently thought about death, but he denied suicide in both passive and active forms.  This Note also illustrated that the Veteran had severe flashbacks, to the point that he was unaware that he punched a wall.  Moreover, by the time of the March 2017 VA review PTSD examination found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood; to include depressed mood, verbal aggression, and property destruction; thereby indicating such impairment was occurring prior to March 2017.  

Nevertheless, the Veteran has generally not manifested symptoms listed in the criteria for a 100 percent rating; and of the symptoms that he does have, they are not equivalent in severity, frequency, and duration as to preclude his social and occupational functioning.  See Vazquez-Claudio, 713 F.3d 112; see also 38 C.F.R. § 4.130, DC 9411 (listing symptoms for the maximum 100 percent rating).  The record fails to show that the Veteran experiences symptoms associated with a 100 percent rating, to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living due to his psychiatric symptoms; disorientation to time and place; and significant memory impairment resulting in an inability to remember his name or the name of family members.  Moreover, even though the record indicates that at times the Veteran experienced homicidal and suicidal ideations, there were no intentions or plans to carry out these ideations; and overall there was no medical finding that the Veteran was a danger to himself or others. 

Additionally, to warrant an 100 percent rating, the Veteran's psychiatric symptoms must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100 percent rating. See Vazquez-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to amount to total occupational and social impairment for an 100 percent rating to apply.  As the Veteran was still able to maintain some social relationships, including with family members and two friends, and engage in social activities like attending car shows, the Board cannot say that he was totally occupationally and socially impaired.  Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  

Thus, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 70 percent, but no higher, is warranted since the July 27, 2010 effective date of the grant of service connection for PTSD and depressive disorder, NOS. However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent at any point since the grant of service connection. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial 70 percent rating, but no higher, for PTSD and depressive disorder NOS is granted, effective July 27, 2010, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The issue of entitlement to TDIU requires remand.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran contends that his service-connected psychiatric and spine disabilities prevent him from securing and following any substantially gainful employment.  He asserts that he is unable to work, in part, due to decreased range of motion, pain, and numbness in his extremities due to his spinal fusion surgery.  The Veteran also contends that due to his back disability that he cannot lift more than 30 to 40 pounds and cannot sit or stand for more than 30 minutes.  See, e.g., DRO Hearing (March 2014).  The Veteran further indicates that his PTSD results in problems such as sleep disturbances, fatigue, social isolation, hypervigilance, and a sensitivity to light.  Id. 

A review of the claims file shows that the Veteran has not been provided VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to assist him in his TDIU claim.  In addition, at the January 2013 psychological VA examination the Veteran reported that he was a full-time student at a technical school and had missed 6 days due to mental health problems.  The Veteran further reported problems with irritability at school and problems with learning and retaining coursework due to concentration; however, he reported he had a 2.93 GPA.  At the March 2017 VA psychological examination the Veteran reported that this enrollment was limited to one year (2012-2013), before he dropped out.  He stated that he started off on the dean's list, but after a year his academic performance declined.  Additional information needs to be obtained from the Veteran regarding his educational and employment history.

The Board further finds that an examination is necessary prior to analyzing this TDIU claim.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013). The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)). However, the Board finds that information as to the functional impact of the Veteran's service connected disabilities, particularly his PTSD and spine, on employment would be useful to the Board in adjudicating the issue.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. Inform the Veteran that he needs to provide a complete educational and employment history.  The Board notes that the Veteran briefly attended technical school post-discharge.  The RO should indicate to the Veteran that detail information such as whether this was full-time or part-time, how many days he missed from school due to his service connected disabilities, and if he was provided any special accommodations may be helpful in deciding his claim.  If the Veteran indicates any post-discharge employment, the same detailed information should be obtained. 

2.  Obtain any outstanding VA treatment records pertaining to the Veteran's service-connected disabilities since October 2016.  

3.  Schedule the Veteran for a VA examination with a medical doctor examiner to determine the impact of the Veteran's service-connected disabilities (PTSD with MDD and fracture of spine at T-10-T-11) on his ability to obtain gainful employment. The examiner must review the claims file and note that review in the report. 

The examiner should comment on the impact of the Veteran's service-connected disabilities on his ability to secure and follow a gainful occupation.  In doing so, the examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected disabilities.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities). 
 
The examiner should set forth the complete rationale for all conclusions reached.

4.  Readjudicate the claim for a TDIU. If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


